 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmpexCorporationandInternationalBrotherhoodofElectricalWorkers,AFL-CIO. Case 27-CA-2052.April 28, 1967DECISION AND ORDERCHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn January 18, 1967, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent had not engaged in theunfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, asset forth in the attached Trial Examiner's Decision.Thereafter, the Charging Party filed exceptions totheDecision and a supporting brief, and theRespondent filed an answering brief to exceptions ofCharging Party.Pursuant to the provisions of Section 3(b) of the-National Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andorders that the complaint herein be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONMILTON JANUS,Trial Examiner:Thisproceeding underSection 10(b) of the National Labor Relations Act, asamended, was heard by me at Colorado Springs, Colorado,on October 25 through 28, 1966,pursuant to due notice.The complaint,which was issued on August 30, 1966, on acharge and an amended charge dated June 13, andAugust 4,1966,respectively, alleged in substance thatRespondent had engaged in unfair labor practices inviolation of Section 8(a)(1) and(3) of the Act by variousspecified acts of interference,restraint, and coercion, andby discharging Sally Paukune because of her membershipin,oractivitieson behalf of, the Charging Party.Respondent'sanswer denied the alleged unfair laborIWork ends for the day shift at 4 30 p m. and begins for thenight shift at 5 p.mpractices. The Respondent and the General Counsel filedbriefs.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONALFINDINGSRespondent is a California corporation with its principaloffice in RedwoodCity, California.It is engaged in themanufacture of video and audio tape recording equipment.From its plant at Colorado Springs,Colorado,the onlyestablishment involved in this proceeding,Respondentshipped finished products during the past year valued inexcess of$50,000 directly to customers in States otherthanColorado.Respondent admits, and I find,that it is anemployer engaged in commerce within the meaning of theAct.II.THELABOR ORGANIZATION INVOLVEDInternationalBrotherhoodofElectricalWorkers,AFL-CIO, is a labororganizationwithin the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesRespondentmanufacturesvideoand audio taperecording equipment at its Colorado Springs plant, whereall the alleged unfair labor practices occurred. During theperiod involved, mainly in June 1966, it employed about600 people at the plant. On Wednesday, June 8, 1966,starting about 4:15 p.m. (timed to reach employees on boththeday and evening shifts),' representatives of theCharging Union began handbilling at points adjacent to theCompany's parking area. No preliminary organizingactivitieshad come to the Respondent's attention,although apparently some such work had taken place.Thereafter,handbillingataccess roads leading tocompany property was engaged in on June 14, 20, 24, and30, and on four other dates in succeeding months beforethe hearing in this case in late October.The complaint alleges that Respondent dischargedSally Paukune, its toolcrib attendent, on June 9, because itknew or suspected that she had become involved with theUnion,thatitssupervisor,Jack Hill, interrogatedemployee June Teeter in a coercive manner on June 10,concerning union activities; that its plant manager,John Beumer, promised employees certain benefits at anemployee meeting on June 10; and that Personnel ManagerErnest Knapp kept the handbilling under surveillance onJune 14 and 20, or created the impression that he wasdoing so.Respondent denied the commission of any unfair laborpractices. Its specific defenses to each of the charges willbe set out later.At Respondent's invitation, the representatives of theGeneral Counsel, the attorney for the Charging Union, andI, visited the plant during the hearing in order to inspect itsphysical layout since, for reasons appearing later, it wouldbe helpful to know the location of the toolcrib with respectto other areas of the plant. My familiarity with the plant istherefore based on personal observation, the study of164 NLRB No. 35 AMPEX CORPORATION225certain of Respondent's exhibits, and the descriptions ofwitnesses.B.The Dischargeof SallyPaukuneMrs. Paukuneworked for the Respondent fromFebruary 1965 to June 9, 1966.She was first hired as aproductionworker on an assembly line, but wastransferred in November to be the toolcrib attendant onthe day shift.She was the only regular attendant,and wasexpected to be in the toolcrib at all times during her shift,except for lunch or break periods.The crib is centrallylocated in the production area and faces on a corridorwhich connects it with the west end of the plant where theoffices, cafeteria,and employees'entrance are located.The crib is about 20 by 20 feet in area, enclosedby heavywire mesh on three sides and a solid masonry wall on theother.At thefront of the crib,facing on the corridor, is apass-through counter,and a door which was supposed tobe kept locked at all times.The other sides are lined withsteel shelving, reaching to ceiling height,on whichsupplies are stored.Anyone passing the crib on his waythrough the corridor would have to peer over the pass-through counter in order to observe Mrs. Paukune if shewere seated at her workspace or using her telephonewhich was located on a low shelf towards the rear.Since she had to speak to production supervisors aboutsupplies, a telephone was installed in the crib in March1966 so that she would not have to leave the toolcribunattended.Sometime around the middle or end of March,the wivesof certain supervisors began receiving telephone calls athome while their husbands were at work on the day shift.The caller was a woman who never identified herself. Theimport of the calls was that the husband had just beenobserved walking by, and that he was on his way to meetanother woman with whom he was philandering.Calls ofthis nature, or calls which seemed to start out that way butwhich were frustrated by the wife refusing to give theexpected preliminary answers, were made to the wives ofSupervisorsHill,Van Dok,and Chantrell, and toMrs. Nunn,the wife of a nonsupervisory dispatcher. Noneof the wives testified, and the evidence as to the natureand content of these "poison pen" calls, as they wereuniformly referred to at the hearing, came from Hill andVan Dok.Van Dok testified that his wife told him she hadreceived about 10 such calls from March through June 1.Although it is clearly hearsay,I have no reason to doubthis sworn testimony as to what his wife told him about thecalls, nor the testimony of Plant Manager Beumer andother company officials that they learned about the callson or about June 1, and that they took immediate action toattempt to trace the caller.Beumer first learned of the calls when he joined anumber of plant officials convening in a conference roomnear his office to discuss the matter. It was the consensusat this meeting on the basis of what was known about thecalls that they were being made from the plant and from atelephone where the caller could observe the movement ofpeople in the corridor between the production area and thecafeteria,while being herself relatively safe from beingdetected.Because the toolcrib and its telephone mostadequately fit these assumptions,suspicion was directedtowards Sally Paukune.In order to understand the steps taken to track down thepoison pen caller, it is necessary to describe the plant'stelephone system. There is a central switchboard in awholly enclosed area near the office section. It is attendedby a regular operator and one or two relief operators.Whoever is at the switchboard also operates the intraplantpaging system. Calls from the outside are handled by theoperator who will connect the caller with his party byringing his extension or paging him in the plant. There areabout 75 handsets, of which all but 6 restricted telephonesmay use direct dialing for outside calls without goingthrough the board. Direct dialingisalsoused for allintraplant calls, whether the telephone is restricted orunrestricted.A caller from one of the six restrictedtelephones may make an outside call only by dialing theoperator and asking for an outside line. However, there isno way for the operator to ascertain visually on theswitchboard from which of the restricted telephones arequest for an outside line has been made. The only way todo so is to tap in on the extension for the restrictedtelephone, although even that would merely tell theoperator that the telephone was in use, without telling herwhether the call being made was intraplant or to theoutside. Of course, the operator may recognize the voice ofthe caller from a restricted telephone when he or she askesfor an outside line. Of the six restricted telephones, fivewere either in partially enclosed foremen's offices or inopen production or receivingareas.The sixth was in thetoolcrib. There were also four public pay telephones in theplant-two in the cafeteria area, one at the receiving dock,and one in the corridor, almost directly opposite thetoolcrib,and next to a drinking fountain. The paytelephones were all in the open.The plant rules as to the use of telephones by productionemployees had been publicized and were well known.During nonworking times, employees could use the publicpay phones. During working periods, they could makeoutside callsin anemergency, after obtaining a foreman'spermission.2Such calls could be made from a restrictedphone, but it was not the operator's responsibility toquestion someone asking for an outside line whether hehad gotten his foreman's permission. All requests foroutsidelineswere routinely served.At the June 1 conference of Beumer and other officials,itwas decided to try to monitor requests for outside linesfrom restricted phones. Billings, the supervisor of theswitchboard operators instructed Mrs. Renck, the regularoperator, on June 1 to note all requests for outside lines.The next day he told her to note particularly requests byfemale voices, and the day after that, Friday, June 3, heasked her to check such requests from extension 276, thetoolcrib phone.Mrs. Renck testified that on these firstdays, she recognized Mrs. Paukune's voice asking foroutside lines a number oftimes.She did not try to learn towhom the calls were being made.Beumer then decided thatthe monitoringsystem wasineffectual, and he called the local telephone companyabout the problem. They recommended that a speaker beattached to Extension 276, so that all calls to and from thetoolcrib phone would be amplified and could be overheardin the switchboard room. The speaker was installed by aphone company representative on Mondaymorning,June 6. Billings then instructed Mrs. Renck to call himwhenever an outgoing call was made from extension 276,2The rule may have been laxly administered in the sense thatforemen gave permission for outside calls from a restricted phonewithout inquiring closely into the supposed emergency,but thoseemployees who testifiedas to the rule, includingPaukune, werequite awareabout the need forpermission from a foreman, andthat an "emergency" mighthave to beclaimed. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDand for the first time told her that he was trying to learn ifMrs. Paukune was making the poison pen calls. Theoperator started to keep a log of outside calls to and fromthe toolcrib extension. No outgoing calls were made onJune 6 after the speaker was installed, one was made onJune 7, one on the 8th, and two on the 9th. Mrs. Renck alsotestified that she recalled three outside calls had beenmade from extension 276 on June 2, before installation ofthe speaker. There were thus, during the 6 working daysbetween June 2 and 9, a total of seven outgoing calls madefrom the toolcrib phone. No poison pen calls were reportedduring this period, either by previous recipients or by thetelephone operators.Despite his instructions to be advised of outgoing callsfrom extension 276 on and after June 6, Mrs. Renck wasunable to reach Billings in time for him to hear anything,except as to the second call on June 9. While that call wasin process, Mrs. Renck managed to get him in his office,and he came into the switchboard room, listened for amoment or two, and then left to return to a visitor in hisoffice.A few moments later when he came back to theswitchboard, the call had been completed. Since it isprimarily on the basis of this call that the General Counselrelies in arguing that Billings learned of Paukune's unionactivity, I will describe it more fully later on; for thepresent it is enough to relate what Billings didimmediately.On learning that the call had been completed,Billingsasked the operator for the log of calls she had beeninstructed to keep, took the three sheets (Resp. Exh. 6),and went to show them to Beumer. They were not able tounderstand the operator's rough notes, so Billings broughtthem back to Mrs. Renck and asked her to make asummary of what the log indicated. Her summary wasreceived in evidence as Respondent's Exhibit 7, andshows, as mentioned above, that seven calls had beenmade from the toolcrib phone in the past week. Alsoentered on the summary was a report from a reliefoperator who recalled recognizing Paukune's voice askingfor outside lines on two occasions on May 23, before anymonitoring had occurred. Beumer and Billings studied thesummary, and Beumer then called to his office, ForemenColetti and Hill, and the personnel manager, Knapp. Aftersome discussion as towhat had been discovered aboutPaukune's calls,Beumer decided to discharge herimmediately, and she was in fact discharged before theend of the day.Beumer testified that he discharged her for tworeasons-the one that she was given: serious breach of theplant rule about unauthorized personal use of a companyphone, and the second, which she was not told about,his strong but unprovable suspicion that it was she whohad been making the poison pen calls.I do not intend to discuss whether Paukune in fact hadmade the poison pen calls, or whether Beumer's suspicionthat she had was reasonable with reference to the situationas it appeared to him. If the discharge was not motivatedby Respondent's knowledge or belief that Paukune was insome manner tied up with the Union, or if Respondent wasunaware of that connection, then the 8(a)(3) allegationmust be dismissed.Whether Beumer or any other supervisory official at theplant knew or suspected that Paukune might be interestedin the Union turns on two incidents-Paukune's telephonecall on June 9, part of which Billings overheard, and aneffort, initiated by Paukune, to obtain a list of the namesand addresses of the employees in one of the productiondepartments.1.The telephone call.One of Sally Paukune's closefriends at the plant was Mrs. Jerry Wirtanen. Jerry faintedwhile at work June 7, and was taken to a hospital whereshe remained about a week. She called Sally that day atthe plant, reaching her on the toolcrib extension, to let herknow about her condition. Sally called her the next dayfrom the plant to find out how she was.On Thursday, June 9, Sally calledher againfrom herphone in the crib. The exact time of the call is in dispute,and although it is not material whether the call was madearound- 12:30 p.m., as Sally testified, or at 2:50 p.m., asBillingsand the telephone operator testified, a de-termination as to the time of the call does bear on thegeneral credibility of the witnesses. Mrs. Paukune testi-fied that she spoke to her friend Jerry about 12:30 fromher phone, and that she had not asked her foremanfor permission because he was out to lunch then, and heusually raised no objection anyway. She also said she hadmade another call about 2:30 from the pay phone acrossthe corridor, after receiving her foreman's permission toleave her work station, but this call was not to Jerry.Jerry testified that Sally's call was between 1 and 2 p.m.thatThursday.The log of calls from extension 276indicates that two outgoing calls were completed that day,one about 12:15, in which two unidentified womenconversed in a foreign language, and one about 2:50 p.m.,which the operatorand Billingstestified was Sally's call toJerry which they overheard in part. The operator recalledthat it was made shortly before her afternoon break,because it had been completed while she was still at theboard, and that Billings had come to get her in thecafeteria, on her relief period which began at 3 p.m., to askher to compile the summary from her rough notes whichBillingshad taken into show Beumer. I credit therecollection of Mrs. Renck and Billings as to the time, ascorroborated by the log, and infer therefrom that Paukunewas anxious to place the time of the call to Jerry as beingduring her foreman's lunch period in order to justify herfailure to ask his permission.The call itself was not very long. They inquired aftereach other's health. Jerry told Sally she was worried aboutgetting a substitutefor thatevening's bowling game, andSally offered to speak to the vice president of the teamwhom she had just seen passing by in the corridor. Thenames of some mutual acquaintances were mentioned.Then, according to Jerry's testimony, Sally mentioned thatthe plant had been handbilled the day before, and Jerryresponded, according to her, that she would like to seewhat had been passed out. Sally said she did not have itbut would try to get a copy for her, and that she wouldrather not say anything more because someone might belistening. Sally's version of the critical reference to thehandbilling the day beforeis that itwas Jerry who firstmentioned it in their conversation, and that Jerry thenasked her to bring her a card,because she wanted to signone too.Sally then warned her that the call was goingthrough the office, although she did not then know that herphone was being monitored.If Jerry's version is true, that she asked Sally to bringher a copy of the handbill, there seems little reason tobelieve that Billings, assuming he even heard that portionof the conversation, or Beumer, would conclude therefromthat Sally was a secret adherent of the Union who shouldbe gotten rid of immediately. The fact that a union hasopened an organizing drive is the sort of interesting piece:of information about life at the plant which would normallybe related to an absent employee, and it would be anapprehensive employer indeed who would react so AMPEX CORPORATIONviolently to so innocuous an exchange of small talk. On theother hand, if Jerry had told Sally that she wanted to sign acard too, it would be strong evidence that Sally wasalready involved in the Union's effort. Sally had signed anauthorization card as "early as July 1965, and had signedanother on May 24, 1966; and Sally had invited Jerry toattend a union organizing meeting which Jerry haddeclined.So far as their demeanor in testifying is concerned,there is little to choose between them. Each may have hadan interest in shaping her testimony to suit herpurpose-Paukune to show that Respondent was aware ofher adherence to the Union, and Wirtanen, who was stillemployed at the plant at the time of the hearing, to showthat her interest in the Union was minimal. My assessmentof the probabilities of the situation leads me to concludethat Jerry's recollection of the phone conversation is themore accurate, and that she did not ask Sally to bring her acard at the the hospital so that she couldsignone too.Jerry knew of Sally's interest in the Union, from herinvitation to attend a meeting, yet she had not signed acard when Sally did. It is unlikely that Jerry would haveconsidered it so urgent a matter as to want to sign a cardthat day while she was ill in the hospital. Further, thecasual tone of the rest of the conversation leads me tobelieve that the Union was not uppermost in the minds ofeither, and was possibly of less interest to Jerry than washer problem of getting a bowling substitute that evening. Itseems highly improbable that Jerry should have decidedthen and there that she wanted to sign a card for theUnion.Of course, none of this has any relevance unlessBillingsoverheard that portion of the conversation, directly orthrough Mrs. Renck. Billings testified that all he heardwas something about some people who were beingmentioned, and Mrs. Renck testified that she rememberedvery little about it, and that she had had to turn thespeaker down two or three times while she was attendingto other calls coming in on the switchboard. Both of themdenied that they heard anything relating to the Union or toitshandbilling, and Mrs. Renck denied additionally thatshe had heard similar talk in any of Paukune's monitoredcalls.Their testimony that they had heard nothing in theJune 9 conversation or at any othertimerelating to theUnion or to its handbilling was straightforward andunequivocal. I have no basis for discrediting them unless Ialso discredit the testimony of other witnesses for theRespondent as to the other incident through whichRespondent had learned or suspected that Paukune wasinvolved with the Union before it discharged her on June 9.f turn then to a description of other events which occurredon June 8, 9, and 10.2.The last.Out of the blue, Sally Paukune suggestedearly on June 8 to June Teeter, a friend of hers in theplant, that it would be nice if the mechanical assemblyemployees had an up-to-date list of their names andaddresses which would be useful for thank you notes, getwell cards, and the like. Sally obligingly supplied Junewith a sheet of paper on which June put her name andaddress, and June then passed it around her department.The list came back to June about an hour later with 35-40entries. June gave the list to Sally, who had it duplicatedsomewhere. A stack of the duplicated list was then placedon a desk in the department, available to all. WhetherSally also retained a copy for the Union was not broughtout, but after the first appearance of the Union late thatafternoon, there arose the suspicion in the minds of someof the employees that there may have been a reason for227getting up the list other than what they had been told. Therumor began to spread that those who had signed the listmight in some way have committed themselves to theUnion.No supervisor asked June Teeter or Sally Paukuneanything about the list the next day, June 9. On the 10th,the day after Paukune was discharged, Hill, foreman ofmechanical assembly, learned for the first time, accordingto his testimony, that such a list was in existence. Heheard of it from Shuey, one of his subordinate supervisorswho, in turn, had heard it from a rank-and-file employee.There is no evidence as to when Shuey first learned aboutthe list, or if he knew that Paukune had suggested it toJune Teeter.There is testimony from Respondent'switnesses that it was not discussed at the June 9 meetingofBeumer and other officials when Beumer orderedPaukune's immediate discharge.Thus, the testimony of Respondent's witnesses is thatthey did not know of any possible link between Paukuneand the Union when she was discharged. To discreditBeumer, Billings and Hill on this issue of knowledge couldonly be justified if there were strong, countervailinginferences to be drawn from the discharge itself.There are suspicious circumstances surrounding thedischarge. First, Paukune was never asked to explain whythere were so many outside calls from her phone, and herimmediate supervisor was never asked if he had given herpermission to make them. There was, in other words, nofull investigation of the alleged violation of the plant ruleagainst unauthorized use of company phones. Second,Paukune was discharged a day before the end of the payperiod, and the normal practice of the plant is to handle allseparationsonFriday.IfIwere to assume thatRespondent knew of Paukune's connection with theUnion, either through her conversation with Wirtanen onJune 9, or through her effort to get a list of employeenames and addresses, then her summary discharge isexplainable in the light of that knowledge. But theseconjectures lose much of their apparent force in the face ofRespondent'sexplanationforthedischarge.IfRespondent'sonlyreasonhadbeenPaukune'sunauthorized use of the phone, then its failure toinvestigate her use of the phone would give the discharge apretextual flavor. It must be remembered, however, thatRespondent in effect used the unauthorized calls as apartial coverup for what Beumer justifiably regarded as amuch more heinous offense-the poison pen calls.Beumer had no solid proof that Paukune had made thosecalls, but his suspicion that she had, predated by a weekany possible knowledge of her attachment to the Union.Beumer's interest and concern as to the source of thepoison pen calls cannot be denied or faulted. He tookprompt action to trace the caller, and he regardedPaukune as the most likely culprit days before he couldpossibly have known of her union connections. Beumerwas thus in the position of utilizing one reason for firingPaukune without having to reveal to her his strongsuspicion that she was also guilty of a much more seriousoffense.Beumer's explanation of why he fired Paukune onThursdayafternooninsteadofonFriday,whenterminations are normally processed, is not implausible.He explained that Fridays are busy days for the personneldepartment, what with preparing separation papers andconducting termination interviews. Besides, he was fearfulof an emotional outburst if Paukune's discharge had beenhandled routinely the next day. These reasons would ringless true if Beumer knew on June 9 that Paukune had298-6680-69-16 228DECISIONSOF NATIONALLABOR RELATIONS BOARDbusied herself the day before in securing a list ofemployees in a department where she did not work. But ifI assumethat he did know of it on the 9th, I would alsohaveto assumethat he discharged her that day instead ofon Friday because,he wanted her out of the way before itcould come to hisattentionpublicly, as was bound tohappen, that she had been mixed up in securing the list ofemployees. All in all, it wasa strangecoincidence thatRespondent should have discharged Paukune the day itcould have learned about her link with the Union, butstrange coincidences, possibilities, and conjectures maynot outweigh the lack of evidence that Respondent hadany inkling on June 9 that Paukune was an adherent of theUnion. In the absence of such proof, I will recommenddismissal of the 8(a)(3) allegation of the complaint.C. The 8(a)(1) Allegations1.Interrogation of June Teeter.The morning afterPaukune's discharge, Hill learned about the list and thatsome of the employees were concerned over having signedit.Hill checked with Beumer who told him to reassure theemployees that they had nothing to be concerned about.During the day Hill spoke privately to a number ofemployees in his department. Two of them, Verla MartinezandNancy Fraser, testifiedfortheRespondent,corroborating Hill's testimony that he had merely toldthem thatsigningthe list would have no effect on theirjobs, and that in response to their questions abouthandbills and authorization cards, he had told them thatsigninga card would "sort of" be a vote for the Union.They testified that he had not asked them if they hadsigned cards, and that Hill had said nothing aboutgainingor losing vacation or insurance benefits if the Union wassuccessful.The first employee whom Hill had called in that day foran interview was June Teeter, who had gotten the liststarted at Paukune's suggestion.Teeter, testifying for theGeneral Counsel, said that Hill told her the list could bedangerous, that in hisopinionit hadgotten inthe hands ofthe Union and couldcause a great dealof trouble. He toldher that she should not sign anythingagain,but as with theother employees, he assured her she had nothing to worryabout. At some point in the interview, Hill said, accordingtoTeeter, that he hoped she had notsigned anauthorization card. He also said that if 51 percent of theemployees signed cards, the Union would automaticallycome in and take over, and that maybe they would losetheir insurance and vacation, or part of it.Hill's testimony is that he had not asked Teeter if shehad signed a card, that he did not tell her not tosign one,and that he had not told her he hoped she had not or wouldnot sign one.He told her it was up to the individual todecide for himself whether or not to sign a card. Herecalled that Teeter had asked him if she would lose herinsurancebenefits if the Unioncamein, and that he hadtold her that she would not, as far as he knew, and that theCompany's plant atRedwood City was unionized and hadbasically the sameinsuranceprivileges as their plant. Hecould not recall her asking him about vacation benefits.I have no doubt that in their conversation Hill expressedto Teeter his belief that the list had been turned over to theUnion, and was, from his point of view, dangerous.Whether he also told her not to sign anythingagain is moredoubtful, but in any event, it seems to methat it wouldhave reference to documents whose purpose might beunclear. He denied saying to Teeter that she should notsign an authorization card, or that he hoped she had notsigned a card. But even if he said that he hoped she hadnot signed a card (as Teeter testified), the remark bears nocoercive implication. I have considered_in this connectionTeeter's testimony that Hill had said that the employeesmight lose insurance or vacation benefits if the Union camein. Teeter was very uncertain with respect to many aspectsof her testimony, and I had the impression that hernervousness both at the interview and in her testimonyhad impaired her recollection. I credit Hill where histestimony varies from Teeter's, and find that what he saiddidnotconstituteunlawful interrogation, or otherinterference, restraint, or coercion with Teeter's Section 7rights.32.The employee meeting of June 10.The evidencebearing on the allegation of the complaint that PlantManager Beumer promised employees new and improvedbenefits to discourage their union activitiesis asfollows.On Friday, June 10, 2 days after the Union's firsthandbilling at the plant, Beumer called and presided at ameeting of all the employees. Beumer testified thatemployee meetings were generally held monthly on a dateselected by him, where matters of employee interest werediscussed. Beumer decided to hold the Junemeeting onthe 10th because he usually tried to hold it during the firsthalf of the month, and this date was convenient withrespect to his personal schedule, since he had been at thecompany headquarters in Redwood City sometime theweek before and he was due to go to Chicago the followingweekend. At the meeting he distributed employee awards,discussedproduction goals,mentioned a previouslyannounced employee dinner in honor of the forthcomingvisitof the companypresident,and explained a proposedlongterm disabilityinsurance program(the LTD program)and a managementtrainingprogram. As to the handbilling,Beumer said he told the employees that the Union had aright to distribute literature, that the plant provided equalorbetter benefits than were paid in the area forcomparable work, that it was up to the employees todetermine the facts, and he would keep them informed.Thereisnoevidence that Beumer's testimony is otherthan an accuratepresentationof what he had said.Because the General Counsel's brief emphasizes thatthe announcement of the LTD program was timed tocounter the Union's organizationaldrive,it isnecessary todiscuss the genesis of the program and itstiming. If it was,as the General Counsel contends, prematurelyannounced,then the inference could be drawn that it was intended toshow the employees that their employer was no lesssolicitous for their welfare than the Union, and thatrepresentationwas unnecessary.Beumer testified that he first became interested in anLTD program when he learned the previoussummer thatanother employer in Colorado Springs,using the sametype of labor, had instituted that type of plan. Such aprogram for his plant would need approval of companyheadquartersand Beumerproposed to the vice presidentfor labor relations that it be looked into. In November1965, Redwood City advisedBeumer that it was askinginsurance companiesto come up with proposals for anLTD program either for one or for several of its divisions.In April 1966, Redwood City advisedBeumer andofficialsat itsother plants throughout the country that it had3The complaint does not allege that Hill's interrogation ofTeeter also constituted a threat of loss of benefits. AMPEX CORPORATIONanalyzed the proposals submitted by theinsurancecarriers and had selected one of them as the mostsatisfactory.The divisions were told that the carrier'srequirement for the program was that at least 75 percent ofthe employeesin nofewer than three divisions be enrolled.The level of benefits and premiums was stated, and adeadline of May 16 was set for each division to report backon whether it would be interested. At least three divisionsresponded affirmatively, and on June 1, Redwood City toldthem to go ahead with polling their employees to ascertainwhether the necessary 75 percent would enroll. In thisletter of June 1 from Redwood City, the divisions were toldto begin their campaign for enrollment of employees"sometime around June 15" and to bring it to a close nolater than July 31. The letter also informed them thatabout June 15 they would be supplied with IBM signupcards on which the employees could authorize their formalenrollmentin the program.Itwas at the employee meeting of June 10 that Beumerinformed his employees about the proposed LTD program,what the levels of premiums and benefits were, andadvised them that it would be put into effect only if therequired percentage at three divisions voted for it. Heasked for a show of hands, and the employees' responseindicated that more than 75 percent were interested inenrolling.Beumer then called corporate headquarters atRedwood City to report that his division would participate.Iam not persuaded that the evidence related aboveestablishes that Beumer was prompted to make hisannouncement on June 10 in order to inhibit the Union'sorganizational efforts. The Union's campaign to secureauthorization cards had surfaced just 2 days before, andwas still continuing 4 months later, when this hearing washeld. As of the latter date, no demand for recognition hadbeen made or petition for an election filed. Beumer had afairly limited period in which his employees could decideto enroll, and if he had polled them a week or twolater inJune, or sometime in July, he would still have faced thesamedilemma of whether to announce the proposedbenefit during the Union's campaign or to forego it entirelyfor his division, and this perhaps make it impossible forotherdivisionsalsotoobtaintheprogram.Theannouncement on June 10 was not premature simplybecause the IBM cards had not yet arrived, as the GeneralCounsel contends, since they would not have been neededatall if the employee poll showed that a 75-percentenrollment could not be attained. I am satisfied thatBeumer announced the plan on June 10 rather than onsome later day in June or July because he wanted to get itunderway for reasons unrelated to the union campaign. Ithad progressed so far by June 8, and it involved so manyother divisions of the Company, that I can draw noinference that its announcement on June 10 to theemployees at Colorado Springs was intended as a responseto the Union's organizationalefforts.'The General Counsel also suggests, rather glancingly,that Beumer conferred or promised two other employeebenefits at the June 10 meeting. The first relates to anopen house and buffet dinner to honor the companypresident who was coming to visit the Colorado Springs'True Temper Corporation,127 NLRB 839,842-844, andTMTTrailerFerry,Inc.,152NLRB 1495, fn 1. CfNorthwestEngineering Company,148 NLRB 1136, 1137-39, andExchangeParts Company,131NLRB 806, affil 375 U.S 405,where theannouncementsof new benefits were made shortly before ascheduled election.I am not suggesting that an announcement ofbenefits may not also violateSection8(axl) if made during an229plant on June 20. Beumer's announcement was no morethan a reminder of what the employees had already beentold before June 8 about the impending visit,and as amatter of fact employees had already been asked toindicate in writing whether they and their spouses wouldattend.The second item was the formal announcement of atraining program to fit production employees for betterpositions as the plant expanded. The program had in factbeen instituted on an experimental basis before theannouncement.Employees selected for training receivedinstructions a few hours per week on plant operations. Itwas not a supervisorytrainingprogram, but one designedto create a pool of employees with a potential for moreresponsibility.I am satisfied that neither of these announcements as toproposed "benefits" was prompted by theincipient unioncampaign or was undertaken in order to impinge on theemployees' freedom of choice, nor are they reasonablycalculated to have that effect. I shall recommend dismissalof the allegation of the complaint relating to the promise ofbenefits.3.Surveillance.The complaint alleged that PersonnelManager Knapp kept the Union's handbilling undersurveillance on June 14 and 20, 2 of the 5 days in June onwhich handbilling took place.There are three points at the access roads around theplant at which the parking lots are normally entered. Twoare on the west side of the plant, and each is about 120yards from the steps at the west,or main,entrance to theplant. The third driveway into the parking area is on theplant's south side, about 175 yards from the south, oremployee, entrance. A personstandingon the lawn at thesouthwestern corner of the plant would have anunobstructed view of all three parkingareaentrances.Handbilling took place at the three points where accessroads lead into the parkingarea. It occurred between 4:15and 5 p.m., but was concentrated mainly in the 20 minutesor so when the day-shift employees left the parking areashortly after 4:30, and the night-shift employees beganentering, shortly before 5 p.m.Evidence as to the distribution of union literature on thetwo pertinent dates, June 14 and 20, and Knapp's activitiesthen,wasgivenbyGuy Perry,anInternationalrepresentative of the Charging Union, who was in chargeof the campaign, his brother Boyd Perry, who assisted inthe distribution, and Ernest Knapp. Ruth Blackmon, aplant employee, testified as to her observation of Knapp ona date she could not fix definitely, but which could onlyhave been June 14, as determined from her attendancerecord.5Boyd Perry testified that he participated in thehandbilling twice, and from his brother's testimony itappears that these two occasions were June 14 and 20.Boyd said that the first time a man whom he did not know,but who was later identified to him as Knapp, came out ofthe plant building and walked toward the northwestentrance to the parkingarea, that his brother who was withhim at the southwest entrance went over to meet Knappand handed him a copy of the handbill. According to Boyd,organizational campaignSeeBetts Baking Company,155 NLRB1313 I only hold,in the circumstancesof this case,that the timingwas neither delayed nor advanced in order to affect the Union'scampaignShe was absent on June8, and was onvacation or leave ofabsence fromJune17 through July 1. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe individual then walked back toward the building andstood on the lawn near the west entrance to the plant forabout 20 to 25 minutes, observing the distribution and theentrance and exit of employees'cars. The second time, hesaid,Knapp came out of the building shortly after theirarrival at 4:15 p.m., stood on the lawn 5 or 10 minutes, andthen went over to the steps of the plant'smain entrancewhere he waiteduntilthe shift change was over.Guy Perry's testimony agrees substantially with hisbrother's as to where Knapp stood and for how long. Theirtestimony definitely places Knapp on these two dates asbeing either on the lawn or on the steps at the main or westentrance during the 20 minutes or so between 4:30 and5.p.m. when the bulk of the employees were eitherexitingor entering the parking lots. Ruth Blackmon,however,who was also called by the General Counsel, placed Knappas standing with Beumer inside the building at theemployee or south entrance to the plant about 4:40 p.m. onJune 14 when she entered the building on her way to work.From this point it would have been about 175 yards towhere handbilling was taking place at the south entranceto the parking area. Blackmon,who had to pass Knapp asshe came in by the south entrance to the plant, and whoknew him well,ismuch more creditable in heridentification of Knapp than are the Perrys who had notknown him before, and who were 100 yards or more distantfrom the points atwhich they sayhe was standing.Furthermore, Knapp's testimony as to his activitiesbetween 4:15 and 5 p.m. on June 14 and 20 is persuasiveand reasonably in accord with the probabilities of thesituation. Knapp said that he learned about the handbillingshortlyafter4:15when the union representativesappeared, and that on both dates he went outside thebuilding to get copies of what was being distributed, andgot them from Guy Perry. He then returned to the buildingbefore 4:30 and did notagaingo outside. On June 14, hesaid,he showed the literature to Beumer and then went toprepare an answer to it which he posted on the threebulletin boards before 5 p.m. This is consistent withBlackmon's testimony that Knapp was inside the plantabout 4:40. On June 20,Knapp testified,after returning tothe building with the union leaflet,he resumed the work hehad been doing in preparation for the open house andbuffet dinner in honor of the company president, whichwas scheduled to begin at 6:30 p.m.Blackmon's corroboration of Knapp's testimony that hewas inside the plant after 4:30 on June 14, and thedifficulties faced by the Perrysin makingcertain who wasobserving the handbilling from the lawn or from the westentrance, coupled with my favorable impression ofKnapp's demeanor in testifying,leadme to credit hisdenial that he stood outside the plant between 4:30 and5 p.m. on either June 14 or 20 observing the distribution ofliterature. In the absence of other evidence as to theidentity of the person who may have been watching fromeither of these points, I must conclude that the GeneralCounsel has failed to establish that any supervisor or agentof the Respondent was engaged in surveillance. I shalltherefore recommend not only dismissal of that allegation,but of the entire complaint,since none of the other allegedviolations have been established by a preponderance ofthe proof.CONCLUSIONS OF LAW1.Ampex Corporationis engaged in commerce and inactivitiesaffectingcommercewithin themeaning ofSection 2(6) and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, is a labor organizationwithin themeaning ofSection 2(5) of the Act.3.The Respondenthas not engagedin any unfair laborpracticesas alleged in the complaint.RECOMMENDED ORDERItishereby recommended that the complaint bedismissed in its entirety.